        Case 9:16-cr-00038-DLC Document 76 Filed 04/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                              CR 16–38–M–DLC

                      Plaintiff,

        vs.                                                    ORDER

 JASON HOWARD MORRIS,

                      Defendant.


      Before the Court is Defendant Jason Howard Morris’ Opposed Motion for

Compassionate Release. (Doc. 74.) Morris moves the Court to order

compassionate release from custody based on the COVID-19 outbreak that has

occurred in the BOP’s Lompoc facility where he is currently incarcerated, serving

a 132-month sentence. (Doc. 75 at 1–2.)

      Pursuant to Local Rule 7.1(d)(1)(B)(ii), the Government would ordinarily

have 14 days to respond to Morris’ motion. However, given the time-sensitive

nature of Morris’ request, the Government is instructed to file its response brief on

or before Friday, April 24, 2020.

      IT IS ORDERED that the Government shall file a response brief to Morris’

motion (Doc. 74) on or before April 24, 2020.



                                          1
 Case 9:16-cr-00038-DLC Document 76 Filed 04/17/20 Page 2 of 2




DATED this 17th day of April, 2020.




                                2
